DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 9-15, 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding to independent claims 1, the prior art found does not teach “....a media component configured to....inform a source reader of information related to using the one of the video codec, the audio codec, the hardware-accelerated video processing, or the hardware-accelerated audio processing, to encode the media as part of communication” in combination with all other claim limitations. Independent claims 10 and 18 contain similar subject matter as in claim 1, and are allowed for the same reason.  Regarding the closest prior arts found, for example, Vysotsky et al. (US PGPub. No. 2019/0342362) (hereinafter Vysotsky) although teaches If the client computing device has full capabilities then fallback is not needed to execute the redirected portion of the real-time media application, however, Vysotsky does not teach the media componet informing a source reader of information related to using the one of the video codec, the audio codec, the hardware-accelerated video processing, or the hardware-accelerated audio processing, to encode the media as part of communication.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See attached form PTO-892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174